386 F.2d 438
UNITED STATES of Americav.William CLAPP, a/k/a William Clark, Appellant.
No. 16301.
United States Court of Appeals Third Circuit.
Argued December 7, 1967.
Decided December 19, 1967.

James K. O'Malley, Morris, Safier & Teitelbaum, Pittsburgh, Pa. (Hubert I. Teitelbaum, Pittsburgh, Pa., on the brief), for appellant.
Nick S. Fisfis, Asst. U. S. Atty., Pittsburgh, Pa. (Gustave Diamond, U. S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, HASTIE and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Following a jury trial, the defendant Clapp was found guilty on seven counts of a nine-count indictment charging violations of Section 1010, Title 18 U.S. C.A. in the making of false statements in applications for property improvement loans to the Federal Housing Administration, via the Brookline Savings and Trust Company, Pittsburgh, Pennsylvania.


2
The District Court denied the defendant's alternative motion for judgment of acquittal and/or a new trial and entered the judgment of sentence which resulted in the instant appeal.


3
On review of the record we do not subscribe to the defendant's contention that the evidence adduced at the trial was insufficient to sustain the jury's verdict of guilty, nor do we subscribe to his further contention that the trial judge erred in the admission of evidence.


4
The District Court's Judgment of Sentence will be affirmed.